DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 06/21/2022 which has been entered. Claims 1 and 11 have been amended. Claims 2 and 12 have been cancelled. No Claims have been added. Claims 1, 3-11 and 12-22 are still pending in this application, with Claims 1 and 11 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1, 3-11 and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is described as being Currently Amended but there is no amendment reflected in the claim language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 8, 9, 11, 13-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of KORUS et al (2020/0117781 A1), and further in view of Sheets et al (2013/0232073 A1), Lester et al (9,928,839 B1) and Timem et al (2014/0379525 A1). 
As per Claim 1, Lousky teaches a method for authenticating a registered user using a voice activated device, the method comprising: receiving, by the server computing device, first data representing a user identifier corresponding to the registered user and second data representing a device identifier corresponding to the voice activated device (caller name, customer number, caller telephone number: Figure 1 – References 12 and 26; Page 4, Paragraph [0052] and [0064]).
(Note: In paragraph [0064], Lousky describes user provided identification information [e.g. user name, customer number associated with the user, ID number and/or social security number – first data]. Lousky also describes the receipt of identification information automatically received related to the call [e.g. calling party number, location information associated with the caller origin – second data]) 
Lousky also teaches determining, by the server computing device, user metadata corresponding to the user identifier and a device audio type corresponding to the device identifier (Personal Details: Figure 1 – Reference 20; Page 4, Paragraph [0064]). (Note: In paragraph [0064], Lousky describes the retrieval of know your customer [KYC] questions related to information stored in a customer profile. The customer may be asked to provide personal details or describe prior transactions performed which is used to record an audio segment or an audio stream [i.e. user metadata corresponding to the user identifier and a device audio type])
Lousky further teaches receiving, by the server computing device, third data representing a spoken voice utterance having the calculated length corresponding to the registered user using the voice activated device (Page 7, Paragraphs [0101] and [0102]); and processing, by the server computing device, the third data representing the spoken voice utterance based on the device audio type (Page 7, Paragraphs [0101] and [0102]).
Lousky additionally teaches comparing, by the server computing device, the processed third data representing the spoken voice utterance and a voiceprint associated with the registered user (Page 7, Paragraphs [0103] – [0106]); and validating, by the server computing device, the registered user in response to determining that the processed third data representing the spoken voice utterance matches the voiceprint associated with the registered user (Page 7, Paragraph [0108]).
Lousky does not teach wherein the user metadata comprises a user speaking style; and the device audio type corresponds to audio received from one of a smartphone, a tablet, a laptop, a personal computer, or a voice assistant device.  However, Korus teaches wherein the user metadata comprises a user speaking style (Page 2, Paragraph [0013]); and the device audio type corresponds to audio received from one of a smartphone, a tablet, a laptop, a personal computer, or a voice assistant device (Page 1, Paragraph [0011]). 
(Note: Applicant’s Specification mentions a user speaking style but provides no information describing it which allows for multiple interpretations of the recited user speaking style. In paragraph [0013], Korus describes physiological components produced by the vocal tract [e.g. voice tone and pitch] and voice behavioral components [e.g. accent, cadence and pronunciation]. In paragraph [0011], Korus describes communications devices as including a smartphone) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lousky with the method taught by Korus to minimize the number of false rejections by emergency personnel/first responders using handheld devices in disruptive environments with high levels of ambient noise enabling authenticated first responders/emergency personnel to freely communicate in exigent circumstances.
The combination of Lousky and Korus does not teach calculating, by the server computing device, a risk score based on the user metadata corresponding to the user identifier; and calculating, by the server computing device, a length of spoken voice utterance based on the calculated risk score. 
However, Sheets teaches calculating, by the server computing device, a risk score based on the user metadata corresponding to the user identifier (Page 2, Paragraph [0034]; Page 3, Paragraph [0037]; Page 5, Paragraph [0071] – Page 6, Paragraph [0072]); and calculating, by the server computing device, a length of spoken voice utterance based on the calculated risk score (Page 2, Paragraph [0034]; Page 3, Paragraph [0037]; Page 5, Paragraph [0071] – Page 6, Paragraph [0072]).
(Note: In paragraph [0037], Sheets describes the use of biometric technology [e.g. voicer recognition] to authenticate a user. In paragraph [0034], Sheets describes a predetermined correlation being used to establish a risk factor as to user authentication wherein a high correlation indicates the user has a low risk factor; and a low correlation indicates the user has a high risk factor)
(Note: In paragraph [0087], Lousky describes extracting segments of speech from or a predetermined maximum duration wherein the maximum duration is commensurate with the duration of verbal response by users interacting with interactive voice response [IVR] systems [e.g. 3 to 5 seconds with a maximum of 5 seconds]. Figures 6A and 6B of Sheets is an illustration of a prompt shown to a user to obtain a voice sample for registration and verification purposes [e.g. The quick brown fox jumps over the lazy dog])
(Note: In paragraphs [0071] and [0072], Sheets describes a risk score module responsible for the calculation and/or adjustment of risk score associated with users. Sheets indicates that risk scores may be based on a number of valid biometric digital artifacts and/or additional criteria which may include but is not limited to transaction type, transaction location, transaction amount, etc. In a circumstance where the user is considered to be low risk the standard 3 to 5 second duration would be sufficient. In a circumstance where the user is considered to be high risk a longer duration may be appropriate [i.e. quick brown fox])  
The combination of Lousky, Korus and Sheets teaches the device audio type corresponds to audio received from one of a tablet, a laptop, a personal computer, or a voice assistant device (Sheets: Page 3, Paragraphs [0036] and [0037]). (Note: In paragraph [0036], Sheets describes a consumer device as being one of a personal digital assistant [i.e. voice assistant device], smart phone, tablet, notebook computer [i.e. laptop/personal computer])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lousky and Korus with the method as taught by Sheets to provide an additional layer of security for individuals conducting financial transactions that that enable verification of identity without requiring the disclosure of personally identifying information.
The combination of Lousky, Korus and Sheets does not teach establishing, by a server computing device, a session with a voice activated device operated by a user, including generating a session level credential token. However, Lester teaches establishing, by a server computing device, a session with a voice activated device operated by a user, including generating a session level credential token (Column 3, Lines 57 – Column 4, Lines 4; Column 6, Lines 31-40).
(Note: In Column 3, Lines 43 – Column 4, Lines 4; Lester describes a token generator generating a one-time token [i.e. a session level credential token]. In Column 6, Lines 31-40; Lester describes an authentication engine running on one or more servers used to authenticate a user. Lester indicates that the authentication engine is commutatively coupled to a service provide, data stores and/or computing devices and may communicate, access or receive data [e.g. tokens, verification information, voice authentication services, etc.])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lousky, Korus and Sheets with the method as taught by Lester to provide a multi-factor approach to verify the identify of a requesting user to secure personally identifying information (PII) from fraudulent parties seeking to exploit existing security systems.
The combination of Lousky, Korus, Sheets and Lester does not teach determining, by the server computing device, that a voiceprint has been registered to the user based upon identity information provided by the user; upgrading, by the server computing device, an authentication level of the session level credential token and identifying the user as a registered user upon determining that a voiceprint has been registered to the user; and upgrading, by the server computing device, the authentication level of the session level credential token upon validating the registered user.
However, Timem teaches determining, by the server computing device, that a voiceprint has been registered to the user based upon identity information provided by the user (Figure 2 – Reference 210; Page 3, Paragraph [0043]; Page 5, Paragraph [0059]); upgrading, by the server computing device, an authentication level of the session level credential token and identifying the user as a registered user upon determining that a voiceprint has been registered to the user (Page 5, Paragraph [0060]); and upgrading, by the server computing device, the authentication level of the session level credential token upon validating the registered user (Page 5, Paragraph [0060]).
(Note: In paragraph [0043], Timem describes a voiceprint library that stores, maintains and/or accesses voiceprints for one or more customers, account holders, legitimate users, known illegitimate users, and others. In paragraph [0059], Timem describes a customer providing input to identify themselves [e.g. user name/telephone number, account number, etc.] which causes a previously established voiceprint to be selected and loaded from the voicemail library)
(Note: In paragraph [0059], Timem describes indicates that a confidence score as to the authenticity of the requestor is obtained by comparing the supplied voice input to the voiceprint. In paragraph [0060], Timem indicates that in circumstances where the confidence score exceeds a predetermined threshold [e.g. 95/100] the system may verify the requestor based solely on the voice match and not ask additional authentication questions. In this circumstance the requestor is provided with full access [i.e. upgrading the authentication level of the session level credential token upon validating the registered user] to perform account transactions)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Lousky, Korus, Sheets and Lester with the method as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claims 3, 4, 13 and 14, the combination of Lousky, Korus, Sheets, Lester and Timem teaches wherein the server computing device is further configured to receive a user location from the voice activated device; and wherein the server computing device is further configured to calculate the risk score based on the user location (Sheets: Page 6, Paragraph [0072]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claims 5 and 15, Lousky teaches wherein the user metadata further comprises at least one of a user intention or user historical data (Page 4, Paragraph [0064]). This is also taught by Sheets (Page 4, Paragraph [0048]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claims 6 and 16, the combination of Lousky, Korus, Sheets, Lester and Timem teaches wherein the spoken voice utterance comprises a user intention (Sheets – Money Transfer: Page 4, Paragraph [0048]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claims 8 and 18, the combination of Lousky, Korus, Sheets, Lester and Timem teaches wherein the voiceprint associated with the registered user corresponds to previously generated spoken voice utterances (Sheets: Figure 6A and 6B; Page 7, Paragraphs [0093] and [0094]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claims 9 and 19, the combination of Lousky, Korus, Sheets, Lester and Timem teaches wherein the server computing device is further configured to generate a security token in response to determining that the processed third data representing the spoken voice utterance substantially matches the at least one voiceprint associated with the registered user (Sheets: Page 2, Paragraph [0035]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claim 11, the combination of Lousky, Korus, Sheets, Lester and Timem teaches a system and method for authenticating a registered user using a voice activated device as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.
As per Claims 21 and 22, the combination of Lousky, Korus, Sheets, Lester and Timem teaches wherein the voice activated device comprises a voice assistant device as described in Claim 1. (Note: Applicant’s Specification mentions a voice assistant device but provides no information describing it which allows for multiple interpretations for the recited voice assistant device. In paragraphs [0036] and [0037], Sheets describes a smartphone and a personal digital assistant. The priority date of this application is 02/03/2019 and as of the date of filing any Apple or Android smartphone has a virtual assistant that a user can use their voice to interact with)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets and Lester with the method and system as taught by Timem to provide a multi-factor approach to verify the identity of a requesting user to combat identity theft committed by fraudulent parties seeking to exploit existing security systems.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of KORUS et al (2020/0117781 A1), and further in view of Sheets et al (2013/0232073 A1), Lester et al (9,928,839 B1) and Timem et al (2014/0379525 A1) as applied to Claims 6 and 16 above, and further in view of Cook et al (6,788,770 B1).
As per Claims 7 and 17, the combination of Lousky, Korus, Sheets, Lester and Timem teaches the method and system of Claims 6 and 16; but does not teach wherein the server computing device is further configured to determine an experience flow based on the user intention. However, Cook teaches wherein the server computing device is further configured to determine an experience flow based on the user intention (Figure 2; Column 2, Line 52 – Column 3, Line 26).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets, Lester and Timem with the method and system as taught by Cook to keep voice prompts as short and concise as possible to minimize the time required to navigate a particular menu in an effort to prevent caller annoyance and/or frustration over wasted time.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lousky et al (2017/0194004 A1) in view of KORUS et al (2020/0117781 A1), and further in view of Sheets et al (2013/0232073 A1), Lester et al (9,928,839 B1) and Timem et al (2014/0379525 A1) as applied to Claims 9 and 19 above, and further in view of CHMIELEWSKI et al (2018/0198841 A1).
As per Claims 10 and 20, the combination of Lousky, Korus, Sheets, Lester and Timem teaches the method and system of Claims 9 and 19; but does not teach wherein the server computing device is further configured to encrypt the security token with a certificate. However, Chmielewski teaches wherein the server computing device is further configured to encrypt the security token with a certificate (Page 5, Paragraph [0082]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Lousky, Korus, Sheets, Lester and Timem with the method and system as taught by Chmielewski to combat identity theft committed by bad actors by securing and protecting personally identifying information (PII) from malicious actors seeking to exploit customer information for personal gain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creamer et al (2004/0193403 A1), Tomes et al (2006/0277043 A1), WASSERBLAT et al (2010/0228656 A1), Golan et al (2005/0097320 A1), Pollack et al (10,867,612 B1), Zeppenfeld et al (2014/0254778 A1), Reiner (2013/0311190 A1), Bhaskaran (2015/0187359 A1), Chang (2004/0162726 A1) and Brandwine (9,032,217 B1). Each of these describes systems and methods of performing biometric authorization of users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652